Filed 9/30/22 P. v. Lane CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----

    THE PEOPLE,                                                                                C094039

                    Plaintiff and Respondent,                                    (Super. Ct. No. 18FE022199)

           v.

    JEREMY LANE,

                    Defendant and Appellant.

         A jury found defendant Jeremy Lane guilty of three counts of committing lewd
and lascivious acts on a child under the age of 14 years by use of force or fear and one
count of sodomy of a child under the age of 14 years by use of force or fear. (CT 171-
174) The trial court sentenced defendant to an indeterminate term of 15 years to life plus
a consecutive determinate term of 20 years, and a stayed determinate term of 10 years
pursuant to Penal Code1 section 654.
         On appeal, defendant contends: (1) the trial court abused its discretion by refusing
to conduct an Evidence Code section 402 hearing to determine whether defendant could




1        Undesignated section references are to the Penal Code.

                                                             1
use a computer-aided dispatch log (log) to impeach the victim, Cameron D.;2 (2) the
prosecutor committed error by misstating the law regarding sodomy during closing
argument, an error exacerbated by the trial court’s failure to give instructional guidance
and which allowed the jury to find defendant guilty of two crimes based on the same act;
(3) the trial court abused its discretion in finding the acts with respect to two of the lewd
and lascivious counts and the sodomy count occurred on separate occasions under
section 667.6, subdivision (d); (4) remand is appropriate because the trial court did not
conduct an ability-to-pay hearing; and (5) remand for resentencing is appropriate because
Senate Bill No. 567 (2021-2022 Reg. Sess.) (Stats. 2021, ch. 731) (Senate Bill 567)
applies retroactively to him. Defendant further requests that we independently review
Cameron’s sealed psychiatric records, which the trial court reviewed in camera, to
determine whether the trial court abused its discretion in finding there were no
discoverable materials to be produced to the defense.
       We conclude defendant has failed to demonstrate any error warranting reversal of
his convictions, and the trial court did not abuse its discretion in finding there were no
discoverable materials in Cameron’s sealed psychiatric records. We accordingly affirm
the judgment of conviction. We agree, however, that defendant is entitled to remand for
resentencing due to the retroactive application of Senate Bill 567. Because we remand
for resentencing, we do not address defendant’s section 667.6 or ability-to-pay
arguments.
                   FACTUAL AND PROCEDURAL BACKGROUND
       Due to the nature of the arguments on appeal, we provide only a brief summary of
the pertinent facts for context.




2       We refer to the victim by her preferred name and use female pronouns because, at
trial, Cameron expressed no preference for a specific pronoun.

                                              2
       Cameron’s parents invited defendant, a stranger they met at the store where they
were buying alcohol, to their home one evening to bandage his injured hand. At the
house, Cameron’s mother tended to defendant’s hand, and the three drank alcohol and
talked around the fire in the backyard. At some point, defendant asked to play the piano
and went inside the house, where he met Cameron, who was then 12 years old.
       Cameron’s parents allowed defendant to spend the night because he had too much
alcohol to drink, and they did not believe it was appropriate for him to drive. Later that
evening, Cameron’s mother went to bed while Cameron’s father and defendant were still
awake. Cameron’s father told defendant he could sleep on one side of the couch and
Cameron’s father would sleep on the other side.
       At some point, while Cameron’s father was asleep in the living room, Cameron’s
mother woke up and saw defendant standing in the hallway; defendant told her that he
had to use the restroom. Defendant and Cameron’s mother moved to the family room,
having a conversation about their respective family problems. Approximately 10 minutes
later, Cameron briefly appeared to get water from the kitchen and then returned to her
bedroom. Not long thereafter, defendant picked Cameron’s mother up, which surprised
her, and carried her to her bedroom, where he laid her down on her bed. Defendant
hovered over her as if to kiss her, then stopped, walked to the door, paused, and shut the
door behind him as he left.
       Cameron woke up to find defendant standing in her doorway. Cameron thought
defendant would leave but he got on top of her instead. Cameron unsuccessfully tried to
squirm away and asked defendant to get off of her. Defendant tried to kiss Cameron
while exerting pressure on her neck with his hand in a “choking position.” Defendant
then flipped Cameron onto her stomach and she could feel his erect penis through her
clothing.
       Defendant removed Cameron’s pajama bottoms and underwear and touched the
outside of Cameron’s vaginal area with his penis for a couple of minutes. Defendant then

                                             3
put his penis inside of her anus, which hurt. Defendant ejaculated and left the room.
Defendant later returned and anally penetrated Cameron again, saying “he was sorry but
. . . he had to keep going.”
       Defendant was charged with three counts of lewd and lascivious acts on a child
under the age of 14 years by use of force or fear for the following acts: (1) “touch[ing]
her body in the bedroom (first time)”; (2) “penis to anus”; and (3) “pull[ing the victim’s]
body towards him upon return (2nd time).” Defendant was also charged with sodomy of
a child under the age of 14 years by use of force or fear.
       The jury returned guilty verdicts on all charges. Defendant appeals.
                                       DISCUSSION
                                               I
           The Trial Court Did Not Abuse Its Discretion By Excluding The Log
       Defendant argues the trial court’s refusal to conduct an Evidence Code section 402
hearing to determine whether he could use a log to impeach Cameron deprived him of his
right of confrontation, to present a complete defense, and to receive a fair trial. “A trial
court’s ruling to admit or exclude evidence offered for impeachment is reviewed for
abuse of discretion and will be upheld unless the trial court ‘exercised its discretion in an
arbitrary, capricious, or patently absurd manner that resulted in a manifest miscarriage of
justice.’ ” (People v. Ledesma (2006) 39 Cal.4th 641, 705.) In that regard, “[t]rial judges
retain ‘wide latitude insofar as the Confrontation Clause is concerned to impose
reasonable limits on such cross-examination based on concerns about, among other
things, harassment, prejudice, confusion of the issues, the witness’ safety, or interrogation
that is repetitive or only marginally relevant.’ ” (Ibid.) As explained below, we conclude
the trial court did not abuse its discretion in excluding the log.




                                               4
                                               A
                                   Additional Background
       During the motions in limine discussion, defendant requested to use a log during
trial containing statements relating to a welfare check done in response to a call from
Cameron to Child Protective Services. In that call, Cameron purportedly reported that
her mother had grabbed her chin and throat area and kicked her during an argument, and
Cameron felt unsafe staying with her parents.
       Defense counsel explained the log stated that Cameron had no visible injuries and,
while speaking with the police, changed her story multiple times. The log further stated
Cameron’s mother was interviewed and denied the allegations. In defense counsel’s
view, this was relevant because “one of the actions that [Cameron] attributes to
[defendant] is that [defendant] had grabbed her by the throat and, slash, choked her, but
maybe not applied much pressure in choking, and of course [defendant] denies all the
alleged conduct she is attributing to him as it relates to happening [sic] sexually or in the
bedroom.” Defense counsel argued the information in the log was relevant because it
showed Cameron’s mother said her daughter was lying to the police and the lie related to
“her being grabbed in the throat area.”
       The prosecutor argued the information in the log was irrelevant to the charges in
the case and requested the log be excluded under Evidence Code section 352. The trial
court asked whether the prosecutor made inquiries to determine whether there was an
underlying police report associated with the log. The prosecutor responded that she was
checking with the investigator but she had not previously received a police report
pertinent to the statements in the log.
       The trial judge asked the prosecutor to “[s]ee if there is a report on it,” but stated it
did not believe “it would make much of a difference in the Court’s ruling.” The trial
court preliminarily ruled it “would exclude any questioning of this because it is in the
Court’s view substantially different than is an allegation made in this case involving

                                               5
criminal conduct. To [the court], it has marginal relevance that it happens to be a
complaint of touching or grabbing her throat because that’s a whole course of conduct
that is alleged as to what the defendant did, whereas this is a separate issue involving a
domestic issue between mother and daughter that didn’t result in further complaints of
abuse or something of that nature.
       “And it’s really difficult to know whether or not the mother is telling the truth or
the daughter was telling the truth or it’s a matter of perception between the two. The only
way you can really find that out is if you bring them into court and subject them to cross-
examination and dig into it, but in the Court’s view that is very collateral to what we’re
doing. . . . [I]t will take the focus off what we’re here for [and] it’s a collateral issue and
would involve -- you know, it would take time here in court to go into the details about
something it’s hard to imagine from the Court’s point of view, it’s hard to imagine a jury
would really be influenced one way or the other on such an issue like that because it is
not uncommon for there to be disputes between kids. They don’t generally result in calls
to the police, I’ll give you that, but it’s not -- it’s just essentially bringing up an issue that
happened in November of 2020 in order to impeach that person. It has really very little
other relevance to get to what seems to the Court a pretty minor issue of impeachment
and is not even clear impeachment. It’s confusing impeachment. That is, mother and
daughter having different opinions or perceptions about what occurred.
       “So it seems to the Court that that is not a very profitable inquiry. I don’t think it
would be helpful to the jury particularly, and so since it is a collateral and would be I
think a misuse of our time here, so on [Evidence Code section] 352 I will exclude that
inquiry. But if you turn over that report and there is something more there than what I
am currently hearing, we can revisit that issue.”
       Defense counsel asked whether he “could . . . put something on the record,” and
the trial court responded in the affirmative. Defense counsel said: “The Court’s ruling
surprises me, I’ll be honest, because in my experience with the age of the victim and in

                                                6
light of these charges, my experience is, again, jurors really take what the named victim
says seriously, what they are saying in court and what the details they provided to the
police and the fact that they looked the police officer in the eye and said certain things
about the event. If nothing else, in this particular instance it says she was able to look a
police officer in the eye and then changing stories, which I think I’m going to be able to
bring out here in this case as well, changing stories, and on top of that the mom, she is
going to be testifying anyway and she’s going to say, no, my daughter was able to look to
the police officer in the eye and lie to them. I have never touched her. I am
approximately 40-something years old. [¶] I think it’s clearly probative, and I think it’s
extremely important in a case like this, and I think it is error for the Court not to allow it.”
       The trial court responded: “Thank you. I appreciate your point of view on this,
and I just think you also have to consider, from what I gather anyway, this is a young
woman who there have been repeated issues related to her mental health over the last few
years, and the fact during all that in the calls to the house because of issues that are
arising, I think it just gets confusing as to what those issues are. . . . It seems just too far
afield for me. Anyway, I guess we all made our record and we’ll see what happens.”
       During trial, defense counsel renewed his request to use the log for impeachment
purposes, seeking to ask Cameron’s mother about the incident. Defense counsel argued
he wanted to use the document “for a character reason” because Cameron had testified
that her mother was kind and caring, and Cameron’s mother had vouched for Cameron’s
honesty. Defense counsel explained the log showed Cameron had made false allegations
and her mother said Cameron had lied to the police. He thus believed “[he] should be
allowed to get into it.”
       The trial court asked the prosecutor whether she had found a police report
regarding the incident; the prosecutor said there was no police report. The trial court
asked whether the log “is something that is typed in by dispatch, or something that is
typed in by an officer who arrives on the scene.” Defense counsel responded that the

                                                7
document was typed by dispatch. Defense counsel then read the entirety of the log into
the record, which, in short, stated: Cameron called the Child Protective Services’ hotline
and “ ‘reported her mom grabbed her chin and throat during argument, and kicked her
ankle’ ”; when the officers responded, they found “ ‘no visible injuries’ ” and Cameron’s
“ ‘story was all over the place, with multiple differences each time she told it to
deputies’ ”; and Cameron’s mother “ ‘stated she had been kicked, and was defending
herself . . . [and] she never grabbed [Cameron’s] chin or throat.’ ”
       The trial court asked defense counsel to provide examples of the questions he
wanted to ask Cameron’s mother. Defense counsel responded: “Basically, as a question,
that ‘Cameron called the police on you November 2020 accusing you of grabbing her in
the chin and throat?’ I mean, obviously that’s a compound question, but I would break it
down. And ‘That wasn’t true?’ ” Defense counsel further argued, “[i]t’s not that hard to
do a quick [Evidence Code section] 402 hearing” to identify the sources of the
information in the log.
       The trial court said its prior ruling remained the same. The trial court first
explained that the log contained at least three (if not more) layers or levels of hearsay,
which rendered the evidence unreliable. The trial court next stated it viewed the evidence
as “a collateral issue of impeachment” rather than “a direct type of impeachment”
because “[i]t’s not impeachment of what happened in [this] case specifically.” The court
explained, “the collateral issue is a statement about my mother, in general, being a kind,
compassionate person. To go from that to impeach on this issue of something that
happened in 2020 where she said her mom did something specific to her, it still doesn’t
impeach the issue that her mom is kind and compassionate. [¶] It’s sort of a back-door
way of trying to get -- trying to really -- I am not sure if he is trying to impeach the
mother here that she is not really kind and compassionate, or have the mom say, well,
since that didn’t occur, that Cameron was lying. I guess it could work either way.”



                                               8
        Defense counsel argued, “[b]oth lead to the conclusion which I want to get in,
which I don’t care how the Court does it, which is why I’m authoring both ways of
admissibility. Because my perspective is, it’s a prior false report.”
        The trial court responded that, “in either one of those situations[,] it’s still very
collateral.” The trial court explained the jury had already heard that Cameron “has acted
out” and “the only way . . . to really get to the bottom of [the Child Protective Services
incident] is to bring in the person who Cameron initially made the phone call to, or find
out what it is she or he said to somebody from [Child Protective Services], and have that
person testify as to where they got the information. [¶] And I don’t know how -- there is
no other way to do that other than to take a side trip, and that is what [Evidence Code
section] 352 is about from the Court’s point of view. [¶] The Court needs to keep the
issues framed, and not get into collateral issues, not get into something that is confusing,
and that’s what the Court’s position is. It really seems to me that that is a collateral,
confusing issue that is -- has very little relevance from the Court’s observation of how
this trial has played out. I feel like I have even a better idea now than I did during in
limine motions of how collateral it really is. [¶] I am just going to have to say that
reasonable minds can differ about this, and in this case I have to make the call that I think
is right, and this is the call I think is correct.”
                                                  B
                       The Trial Court Did Not Abuse Its Discretion By
         Excluding The Information In The Log Under Evidence Code Section 352
        Defendant asserts the trial court abused its discretion because: (1) the log was
admissible under the business record exception to the hearsay rule; (2) the log could be
used as a vehicle for impeachment; (3) an Evidence Code section 402 hearing would have
resolved how the log could be used; and (4) the log was not irrelevant or collateral to
impeachment, and would not have taken an undue consumption of time or misled the
jury.

                                                  9
       Generally, the application of ordinary rules of evidence such as Evidence Code
section 352 does not infringe on the right to present a defense. (People v. Hall (1986) 41
Cal.3d 826, 834.) “Although completely excluding evidence of an accused’s defense
theoretically could rise to this level, excluding defense evidence on a minor or subsidiary
point does not impair an accused’s due process right to present a defense.” (People v.
Fudge (1994) 7 Cal.4th 1075, 1103.) Indeed, neither the right to a fair trial nor the right
to present a defense confer on defendant “ ‘a constitutional right to present all relevant
evidence in his favor, no matter how limited in probative value such evidence will be so
as to preclude the trial court from using [section 352].’ ” (People v. Babbitt (1988) 45
Cal.3d 660, 684.) Likewise, notwithstanding the confrontation clause, a trial court may
restrict cross-examination of a witness based on Evidence Code section 352. (People v.
Quartermain (1997) 16 Cal.4th 600, 623.)
       We conclude the trial court did not abuse its discretion in excluding the log under
Evidence Code section 352. We thus do not address the remainder of defendant’s
arguments on this issue.
       Evidence Code section 352 provides a trial court “may exclude evidence if its
probative value is substantially outweighed by the probability that its admission will
(a) necessitate undue consumption of time or (b) create substantial danger of undue
prejudice, of confusing the issues, or of misleading the jury.”
       The trial court carefully considered the probative value of the log and balanced it
against the potential that the information contained therein would confuse the issues and
mislead the jury. The trial court found the information in the log was of low probative
value because it raised a collateral issue, and it was difficult to determine whether the
incident gave rise to a truth/lie situation or merely a situation of differing perceptions,
opinions, or perspectives between Cameron and her mother (a few years after Cameron
accused defendant of the conduct at issue at trial). The trial court further explained that
the information in the log had the potential to confuse the issues and mislead the jury into

                                              10
picking sides between Cameron and her mother regarding a family incident that was
unrelated to the issues presented in the case. As the trial court explained, and we agree,
the nature of the throat-grabbing allegation with respect to Cameron’s mother -- i.e., that
her mother grabbed her throat and chin during an argument -- is substantially different
from the course of conduct described by Cameron during the sexual assault -- i.e., that
defendant, a stranger, forced himself on top of her and then exerted pressure on her neck
with his hand (akin to a “choking position”) while trying to kiss her.
        While we agree with defendant that Cameron’s credibility was a material issue in
this case, that does not end the inquiry and demonstrate an abuse of discretion. The trial
court deliberately and in detail discussed why it was excluding the evidence; we find no
basis for concluding the trial court exercised its discretion in an arbitrary, capricious, or
patently absurd manner that resulted in a manifest miscarriage of justice. The trial court
imposed reasonable limits on cross-examination based on its determination that the
information contained in the log would confuse the issues, be time-consuming, and would
be only marginally relevant to the issues presented at trial. The trial court thus did not
deprive defendant of his right of confrontation, to present a complete defense, and to
receive a fair trial.
                                              II
                             There Was No Prosecutorial Error
        Defendant asserts a short portion of the prosecutor’s closing argument constitutes
prosecutorial error3 because the prosecutor misstated the law regarding sodomy. We
disagree.




3       We use the term “prosecutorial error” rather than “prosecutorial misconduct,”
although the terms are often used interchangeably. As our Supreme Court has explained,
“ ‘[t]he term prosecutorial “misconduct” is somewhat of a misnomer to the extent that it
suggests a prosecutor must act with a culpable state of mind. A more apt description of

                                              11
                                              A
                                   Additional Background
       The second count with which defendant was charged was for committing a lewd
and lascivious act, i.e., “penis to anus.” The third count with which he was charged was
for sodomy.
       During closing arguments, the prosecutor argued: “Counts 2 and 3 are for the
conduct of sodomy. What I mean by that is, Counts 2 and 3 are for the same conduct,
okay? It’s in and out, two different acts that we are talking about. It’s the same act, but it
is charged in different ways, because sometimes under the law a certain kind of conduct
can actually violate more than one law. [¶] Now, you don’t have to worry about it. It’s
up to the judge, after everything is over, to decide what to do with that. [¶] But here we
have, as [defendant] is preparing to sodomize [Cameron], he actually commits the act of
sodomy. It’s full penetration. Or penetration, no matter how slight, is what the law says.
[¶] But as he is putting his penis up to her buttocks, that, too, that touching before
penetration would also be a crime. It’s all one act, but it’s just broken down into the
leading up to it, and then the actual penetration.”4
       Immediately after addressing the specifics as to each count, the prosecutor
discussed the elements of the lewd and lascivious act counts (including that the crime
required defendant to touch Cameron with sexual intent), followed by a discussion of the
elements pertinent to the sodomy count. In discussing the elements of the sodomy count,
the prosecutor explained: “What is required here is that the defendant committed an act
of sodomy so that he put his penis inside of her anus, which Cameron testified hurt, and


the transgression is prosecutorial error.’ ” (People v. Centeno (2014) 60 Cal.4th 659,
666-667.)
4      Defendant discusses statements made by the prosecutor during sentencing. We do
not address or discuss those statements because they are irrelevant to the argument of
prosecutorial error during closing arguments before the jury.

                                             12
that she experienced pain when that happened, that she had difficulty using the bathroom
the day after.”
                                              B
   The Prosecutor’s Comments Did Not Constitute Error Under Federal Or State Law
       “ ‘ “A prosecutor who uses deceptive or reprehensible methods to persuade the
jury commits [error], and such actions require reversal under the federal Constitution
when they infect the trial with such ‘ “unfairness as to make the resulting conviction a
denial of due process.” ’ ” ’ [Citations.] ‘ “Under state law, a prosecutor who uses such
methods commits [error] even when those actions do not result in a fundamentally unfair
trial.” ’ [Citations.] ‘When a claim of [error] is based on the prosecutor’s comments
before the jury, “ ‘the question is whether there is a reasonable likelihood that the jury
construed or applied any of the complained-of remarks in an objectionable fashion.’ ” ’
[Citations.] Prosecutorial [error] can result in reversal under state law if there was a
‘reasonable likelihood of a more favorable verdict in the absence of the challenged
conduct’ and under federal law if the [error] was not ‘harmless beyond a reasonable
doubt.’ [Citation.] Where the defendant does not contemporaneously object to alleged
[error], we generally decline to review the claim on appeal unless a timely admonition
could not have cured the harm.” (People v. Rivera (2019) 7 Cal.5th 306, 333-334.)
       Defendant argues the prosecutor misled the jury during closing argument when
she said the act supporting the “penis to anus” lewd and lascivious act count and the act
supporting the sodomy count was one act “just broken down into the leading up to it, and
then the actual penetration.” Defendant states the prosecutor’s statement “would lead any
reasonable juror to conclude that [defendant] could touch the anus of [Cameron] with his
penis leading up to sodomy and be guilty of Count 2, but when he actually penetrated
[Cameron] this constituted actual penetration charged in Count 3. In this way, the
prosecutor broke down a single act into two separate acts which is a misstatement of law



                                             13
since the mere act of touching [Cameron’s] anus with his penis as pled in Count 2 already
constituted the offense of sodomy.”
       The People argue defendant’s argument is forfeited. They further argue,
“[a]lthough the crime in count 2 was charged as ‘penis to anus,’ the record, along with
the prosecutor’s argument, clearly indicates that count 2 was referencing a touching, a
forceful lewd and lascivious act, that was committed while [defendant] was clothed. It
was not intended to be charged as, nor was it argued to be, an additional act of sodomy.” 5
       Anticipating we may conclude defendant forfeited the argument because his
counsel did not object to the prosecutor’s closing argument or request an admonition to
disregard the alleged impropriety, defendant asserts: (1) his sentence was unauthorized
and thus may be corrected at any time; (2) the error affected his substantial rights
“because of the failure to instruct the jury on alternative pleading”; and (3) his counsel
was ineffective for failing to object “once counsel realized that the prosecutor was
engaging in an argument that mischaracterized the law of sodomy by splitting an
identical act into two separate acts.”
       For purposes of brevity, we will address the merits of defendant’s weak argument.
Initially, we note defendant has not shown the prosecutor’s conduct consisted of a pattern
of egregious conduct that infected the trial with unfairness. Thus, defendant has not
shown a violation of the federal Constitution. (People v. Rivera, supra, 7 Cal.5th at
p. 333.) As to prosecutorial error under state law, it is clear the short portion of the
prosecutor’s closing argument that constituted the purported error does not amount to the




5       We disagree with the People that the count clearly pertained to an act committed
while defendant was clothed. We have found nothing in the prosecutor’s arguments
before the jury indicating the prosecutor was referring to a touching while defendant was
clothed. The People rely on statements the prosecutor made “at the time that the
information was amended.” Such statements, however, were made prior to jury
selection.

                                              14
use of deceptive or reprehensible methods to persuade either the court or the jury. (Id. at
p. 334.) Further, there is no reasonable likelihood that the jury construed or applied the
short portion of the prosecutor’s closing argument in an objectionable fashion. (Ibid.)
       The prosecutor did not misstate the law of sodomy during her closing argument
nor did the prosecutor legally mislead the jury by fragmenting one act of sodomy into
two separate crimes, as defendant contends. The prosecutor explained to the jury that the
second lewd and lascivious act count and the sodomy count “are for the same conduct . . .
but it is charged in different ways.” This was legally permissible because, as our
Supreme Court has held, “a defendant can be convicted of both sodomy with a child
under 14 and lewd conduct for the same act because ‘the offense of lewd conduct is not a
lesser included offense of statutory sodomy.’ ” (People v. Vidana (2016) 1 Cal.5th 632,
637.) That is because sodomy is a general intent crime whereas committing a lewd and
lascivious act requires specific intent to arouse, appeal to, or gratify the lust or passions
or sexual desires of the defendant or of the child. (People v. Pearson (1986) 42 Cal.3d
351, 355-356, overruled on other grounds in Vidana, at pp. 650-651.)
       The prosecutor’s subsequent statement, “[i]t’s all one act, but it’s just broken
down into the leading up to it, and then the actual penetration,” was not “tantamount to an
alternative pleading election,” as defendant asserts. When the prosecutor discussed the
elements pertaining to the different offenses, she clearly argued that the jury should find
defendant guilty of sodomy because he “put his penis inside of [Cameron’s] anus,” but
explained the lewd and lascivious act count required a finding that defendant touched
Cameron with sexual intent.6 In assessing a claim of prosecutorial misconduct in closing
argument, we do not dissect the prosecutor’s argument one word, phrase, or sentence at a




6      Defendant takes no issue with the prosecutor’s closing argument as to the elements
of the crimes.

                                              15
time; we instead “must view the statements in the context of the argument as a whole.”
(People v. Dennis (1998) 17 Cal.4th 468, 522.)
       Here, the jury found defendant guilty of the general intent crime of sodomy and,
by finding defendant guilty of the lewd and lascivious act count, found defendant had
sexual intent when he made the “penis-to-anus” contact. The circumstances leading up to
the “actual penetration,” as the prosecutor put it, were pertinent to determining whether
defendant acted with sexual intent. We find no basis for concluding, as defendant asserts,
that the prosecutor fragmented the one act of sodomy into two separate crimes in a way
that was legally misleading to the jury and resulted in defendant being “found guilty of
two acts of sodomy.”7
                                             III
             The Trial Court Appropriately Found No Discoverable Material
                             In Cameron’s Psychiatric Records
       Defendant subpoenaed all of Cameron’s medical records “that involve/talk about
(a) sexual assaults suffered, or lack thereof, (b) delusions, fantasies and/or
issues/problems with knowing what is real, and (c) anything reflecting on her credibility.”
The trial court reviewed the psychiatric records produced in response to the subpoena in
camera and, after balancing “the right of the defendant to have a completely fair trial”
with “the rights of the victim in this case,” ruled it found “nothing that should be turned
over to the defense or the prosecution in this case.” Defendant requests that this court
independently review the sealed psychiatric records to determine whether the trial court




7      For this same reason, to the extent defendant complains of instructional error
because the trial court failed to provide an ameliorative instruction in response to the
prosecutor’s purported error during closing arguments, we find no merit in such
contention.

                                              16
abused its discretion in ruling there were no discoverable materials to be produced to the
defense. The People do not object.
       We may independently examine the material the trial court considered in camera
to determine whether the trial court’s ruling was correct. (See People v. Mooc (2001) 26
Cal.4th 1216, 1229-1232.) Having reviewed the sealed psychiatric records, we conclude
the trial court did not abuse its discretion in finding there were no discoverable materials
to be produced to the defense.
                                             IV
                    Resentencing Is Appropriate Under Senate Bill 567
       In supplemental briefing, defendant contends his sentence should be vacated and
the matter remanded for resentencing in light of recent amendments to section 1170,
subdivision (b) pursuant to Senate Bill 567. The People concede the amendments to
section 1170, subdivision (b), effective January 1, 2022, apply retroactively to defendant
under In re Estrada (1965) 63 Cal.2d 740. The People further concede remand for
resentencing is appropriate. We agree.
       On April 30, 2021, after finding various aggravating factors and one mitigating
factor, the trial court imposed the upper term for each of the lewd and lascivious act
convictions, staying one of the sentences under section 654. The court explained the
factors in aggravation were: defendant’s crimes “involved great violence or acts
disclosing a high degree of cruelty, viciousness, or callousness”; he had taken advantage
of a position of trust or confidence when he committed the crimes; Cameron was
“particularly vulnerable”; and “defendant engaged in violent conduct indicating a serious
danger to society.” The factor in mitigation was that defendant had no prior convictions.
       Senate Bill 567 became effective January 1, 2022, and amended section 1170,
subdivision (b) so that, among other things, aggravating circumstances now only justify
the imposition of an upper term sentence if “the facts underlying those circumstances
have been stipulated to by the defendant, or have been found true beyond a reasonable

                                             17
doubt at trial by the jury or by the judge in a court trial.” (§ 1170, subd. (b)(2), as
amended by Stats. 2021, ch. 731, § 1.3.) The People correctly concede that the amended
version of section 1170, subdivision (b) applies retroactively to defendant because it
constitutes an ameliorative change in the law applicable to all nonfinal judgments on
appeal. (See In re Estrada, supra, 63 Cal.2d at p. 745.)
       As defendant asserts, no factor in aggravation supporting the upper term sentences
was stipulated to by defendant or found true beyond a reasonable doubt by the jury. The
sentence should thus be vacated, and the matter remanded for resentencing. (People v.
Buycks (2018) 5 Cal.5th 857, 893 [“on remand for resentencing ‘a full resentencing as to
all counts is appropriate, so the trial court can exercise its sentencing discretion in light of
the changed circumstances’ ”].)
                                       DISPOSITION
       The judgment of conviction is affirmed. The sentence is vacated, and the matter
remanded to the trial court for resentencing.



                                                     /s/
                                                     Robie, Acting P. J.



We concur:



/s/
Mauro, J.



/s/
Krause, J.



                                                18